Citation Nr: 0029505	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
1998, for the grant of service connection for post traumatic 
stress disorder (PTSD).

2.  Whether the 30 percent disability rating assigned from 
August 25, 1998, and the 70 percent disability rating 
assigned from May 27, 1999, for the service-connected PTSD, 
are appropriate.


REPRESENTATION

Appellant represented by:	Barbara Ann Morton


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1969, and from September 1971 to July 1976.

This appeal arises from March 1999, Department of Veterans 
Affairs Regional Office (VARO), Jackson, Mississippi rating 
decision which granted the appellant entitlement to service 
connection for post traumatic stress disorder, evaluated as 
30 percent disabling, effective August 25, 1998.  In a May 
2000 rating decision, the RO increased the PTSD evaluation to 
70 percent, effective May 27, 1999.  Since this claim has not 
been withdrawn, the disability evaluation since August 25, 
1998, remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).

The Board notes that it has recharacterized the issue on 
appeal regarding a higher disability rating in order to 
comply with the recent opinion by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  


REMAND

The appellant contends, in essence, that his service-
connected PTSD symptoms are more severe than the currently 
assigned disability ratings suggests.  He also asserts that 
the grant of service connection for PTSD should be effective 
from June 1998, as that is the first date he sought treatment 
at the VA Vet Center in Biloxi, Mississippi.

As a preliminary matter, the Board finds that the appellant's 
claims for higher ratings and an earlier effective date are 
valid.  VA has a duty to assist the appellant in the 
development of all facts pertinent to his claim.  See 
generally 38 C.F.R. § 3.103(a) (2000).  This includes the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that, in his April 1999 notice of 
disagreement, the appellant indicated that he had received 
treatment at the VA Vet Center in June 1998, and a July 1998 
letter from his readjustment therapist at the Vet Center in 
Biloxi, Mississippi, indicated eight previous visits.  
However, these treatment records have not been associated 
with his claims file.  Under the holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) VA records, even if not on 
file as in this case, are constructively in the possession of 
VA.

Also, the record reveals that since March 1999 the veteran 
has been entitled to Social Security Administration (SSA) 
disability benefits.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record 
certified for appellate review.  The appellant's 
representative contends that the SSA records contain 
information, specifically a December 1998 evaluation 
performed by a civilian psychiatrist, pertinent to his claim 
for increase.  The Court held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the VA should attempt to obtain 
records from other federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992). 
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the appellant disability benefits.

The Board also notes that additional medical evidence 
pertinent to his claim for higher ratings was associated with 
the appellant's claims folder following his April 1999 
Statement of the Case.  However, the appellant has not 
subsequently been provided with a Supplemental Statement of 
the Case.  38 C.F.R. § 19.37 (2000).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
In particular,

a.  The RO should request all 
records pertinent to the appellant's 
claim from the VA Medical Center in 
Biloxi, Mississippi, particularly 
records pertaining to treatment 
received since March 1999; and

b.  The RO should request all 
records pertinent to the appellant's 
claim from the VA Vet Center in 
Biloxi, Mississippi, particularly 
records pertaining to treatment 
received from June 1998 through 
August 1998.

Any records so obtained should then be 
associated with the appellant's claims 
folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the SSA in 
connection with an award of disability 
benefits to the appellant, and in 
particular, a December 1998 evaluation 
performed by a civilian psychiatrist.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  The RO should then readjudicate the 
issues on appeal with consideration of 
the additional evidence.  If the RO 
continues to deny any part of the 
appellant's claim, he and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


